                1    Deverie J. Christensen
                     Nevada State Bar No. 6596
                2    JACKSON LEWIS P.C.
                     Bank of America Plaza
                3    300 S. Fourth Street, Suite 900
                     Las Vegas, NV 89101
                4    Tel: (702) 921-2460
                     Email: deverie.christensen@jacksonlewis.com
                5
                     Emily M. Petroski
                6    Michigan State Bar No. P63336
                     JACKSON LEWIS P.C.
                7    2000 Town Center, Suite 1650
                     Southfield, MI 48075
                8    Tel: (248) 936-1900
                     Email: emily.petroski@jacksonlewis.com
                9    Admitted Pro Hac Vice

              10     Attorneys for Defendant
                     Tata America International Corporation
              11
                                                    UNITED STATES DISTRICT COURT
              12
                                                          DISTRICT OF NEVADA
              13
                     DANIEL ALVAREZ,                                        Case No. 2:18-cv-01733-RFB-NJK
              14
                                    Plaintiff,
              15
                             vs.                                            STIPULATED NOTICE OF
              16                                                            SETTLEMENT AND REQUEST FOR
                     TATA AMERICA INTERNATIONAL                             STAY OF PRE-TRIAL DEADLINES
              17     CORPORATION, a New York Corporation,

              18                    Defendant.

              19            Plaintiff Daniel Alvarez and Defendant Tata America International Corporation, by and

              20     through their respective counsel, hereby file this Stipulated Notice of Settlement and Request for

              21     Stay of Pre-Trial Deadlines.

              22            The parties reached a resolution of this case following the mediation conducted on Friday,

              23     January 31, 2020. The parties request additional time to execute settlement documents and submit

              24     a stipulation seeking dismissal with prejudice of this entire case.

              25            Accordingly, the parties respectfully request that the Court stay all pending pretrial deadlines

              26     in the Discovery Scheduling Plan and Order and the Court’s Order dated January 21, 2020 (ECF

              27

              28
JACKSON LEWIS P.C.
    LAS VEGAS
                1    No. 47) (e.g., deadline to file dispositive motions and joint pretrial order, etc.), to allow the parties

                2    to conclude resolution of this case without incurring additional fees and costs to comply with pre-

                3    trial deadlines.

                4             DATED this 14th day of February, 2020.

                5    LAW OFFICES OF MICHAEL P. BALABAN                         JACKSON LEWIS P.C.
                6
                           /s/ Michael P. Balaban                                     /s/ Deverie J. Christensen
                7    Michael P. Balaban, Esq.                                  Deverie J. Christensen, Esq.
                     Nevada Bar No. 9370                                       Nevada Bar No. 6596
                8    10726 Del Rudini Street                                   300 S. Fourth Street, Suite 900
                     Las Vegas, Nevada 89141                                   Las Vegas, Nevada 89101
                9
                                                                               Emily M. Petroski, Admitted Pro Hac Vice
              10                                                               Michigan State Bar No. P63336
                                                                               2000 Town Center, Suite 1650
              11                                                               Southfield, MI 48075
              12     Attorney for Daniel Alvarez                               Attorneys for Tata America
                                                                               International Corporation
              13

              14

              15

              16                                                    ORDER

              17            A stipulation of dismissal shall be filed no later than March 9, 2020.
              18

              19
                            IT IS SO ORDERED         February 18                     , 2020.
              20      4852-6692-4200, v. 1


              21

              22                                            U.S. Magistrate Judge

              23

              24

              25

              26

              27

              28
JACKSON LEWIS P.C.
   LAS VEGAS                                                             -2-
